EXHIBIT 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 


 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made and entered into as of
the 1st day of November, 2015, by and between Cinedigm Corp., a Delaware
corporation (the “Company”), and Jeffrey S. Edell (the “Employee”).
 
WITNESSETH:
 
WHEREAS, the Company desires to employ the Employee and the Employee desires to
be employed as Chief Financial Officer (“CFO”) of the Company pursuant to the
Employment Agreement originally entered into as of June 9, 2014, and to amend
and restate such Employment Agreement (as so amended and restated, the
“Agreement”), upon the terms and conditions set forth below; and
 
WHEREAS, the amendments effected herein, including (i) an increase to the
Employee’s Base Salary (as defined below),  (ii) the removal of the requirement
that the Employee perform a specified portion of his employment in the Company’s
New York office and related travel provisions, and (iii) the payment of an
inducement bonus, are effective from and after the date of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and intending to be legally bound hereby, the parties hereby agree
as follows:
 
1.  Employment.  The Company agrees to employ the Employee, and the Employee
agrees to be employed by the Company, under the terms of this Agreement, for the
period stated in Section 3 hereof and upon the other terms and conditions herein
provided.
 
2.  Position and Responsibilities.  The Employee shall serve as CFO of the
Company. The Employee shall be responsible for such duties as are commensurate
with his office and shall report to the Chief Executive Officer of the Company
(“CEO”), who shall have the power to expand the Employee’s duties,
responsibilities and authority beyond those commensurate with his office (only
in a temporary or immaterial manner unless the Employee consents to such
expansion) and, when considered necessary or in the best interests of the
Company, to override the Employee’s decisions and actions. Except as otherwise
provided herein, the Employee will devote his substantial full business time
throughout the Term (defined below) to the services required of him hereunder.
The Employee will render his business services to the Company and its affiliates
during the Term and will use his best efforts, judgment and energy to improve
and advance the operations, programs, services and interests of the Company and
its affiliates in a manner consistent with the duties of his position.
Notwithstanding the foregoing, as long as it does not materially interfere or
materially conflict with the Employee’s employment hereunder, (a) the Employee
may participate in educational, welfare, social, religious and civil
organizations and (b) the Employee may participate in the organizations and
serve on the boards of directors listed on Schedule A hereto, and as otherwise
approved by the board of directors of the Company. The Employee shall be based
in the Company’s Los Angeles
 


--------------------------------------------------------------------------------



 
 
office and may, from time to time as circumstances warrant, work out of the in
the Company’s New York office.
 
3.  Term.  Except as otherwise provided for herein, the term of this Agreement
shall be from June 9, 2014 (the “Effective Date”) through June 8, 2016 (the
“Term”).  Upon the expiration of the Term, this Agreement, except for the
provisions that survive pursuant to this Section 3 and Section 9, will have no
further force or effect.  In the event the Employee remains employed by the
Company after the Term expires and the parties have not executed a successor
written agreement, the Employee’s employment will be at-will; provided, however,
that  the Employee, for the duration of his at-will employment, will remain
entitled to the severance benefit described, and in accordance with the terms
set forth, in Section 7(b) of this Agreement.
 
4.  Compensation, Reimbursement of Expenses.
 
(a)  Salary.  For all services rendered by the Employee in any capacity during
his employment under this Agreement, including, without limitation, service as
an executive, officer, director, manager or member of any committee of the
Company or of any subsidiary, affiliate, or division thereof, the Company shall
pay the Employee, in accordance with the Company’s normal payroll practices, a
salary (“Base Salary”) at the rate of $340,000 per year during the Term, subject
to annual reviews and increases for subsequent years in the sole discretion of
the Compensation Committee of the board of directors of the Company (the
“Committee”).
 
(b)  Bonus.  The Employee shall be eligible to participate in the Company’s
Management Annual Incentive Plan or any amended or successor plan thereto
(“MAIP”). For each of the fiscal years ending March 31, 2015 and March 31, 2016,
the target bonus shall be twenty five percent (25%) of his then Base Salary (for
the avoidance of doubt, the target bonus for fiscal year ending March 31, 2016
shall be twenty five percent (25%) of $340,000) (the “Target Bonus”) and the
maximum bonus shall be thirty five percent (35%) of his then Base Salary. The
Employee’s bonuses shall be based on the Company performance with goals to be
established annually by the Committee and shall be subject to adjustment at the
sole discretion of the Committee. Bonuses shall be paid at the same time bonuses
are paid to other executives of the Company, which payment shall be made during
the calendar year that includes the close of such fiscal year, but no later than
August 31st following the fiscal year for which the bonus is earned, and shall
be subject to the terms of the MAIP.
 
(c)  Reimbursement of Expenses.  In accordance with Company policies then in
effect, the Company shall pay directly, or reimburse the Employee for,
reasonable travel, entertainment and other business related expenses incurred in
the performance of his duties under this Agreement.
 
(d)  Stock Option Grant.  The Committee approved a grant to the Employee
effective as of the Effective Date (the “Grant Date”) of stock options (the
“Options”) to purchase 250,000 shares of Class A Common Stock under the
Company’s Second Amended and Restated 2000 Equity Incentive Plan as amended (the
“EIP”). The Options are non-statutory options. The Options have an exercise
price equal to the Fair Market Value, as defined in the EIP, of the
 
2

--------------------------------------------------------------------------------


 
Common Stock on the Grant Date. The Options have a term of 10 years. The Vesting
Dates shall be:
 

   (i)     the first anniversary of the Grant Date with respect to 62,500
Options;            (ii)    the second anniversary of the Grant Date with
respect to  62,500 Options;            (iii)    the third anniversary of the
Grant Date with respect to 62,500 Options; and            (iv)    the fourth
anniversary of the Grant Date with respect to 62,500 Options.

   
The Committee also approved a grant to the Employee, subject to a performance
review and approval by the CEO, to be made on the first anniversary of the Grant
Date of stock options to purchase the greater of 100,000 shares of Class A
Common Stock or such amount of shares as are granted to the Company’s President
of Cinedigm Entertainment Corp. (the “Subsequent Options”), with an exercise
price equal to Fair Market Value, as defined in the EIP, of the Common Stock on
the grant date of such options and with vesting and other terms substantially
similar to the Options.
 
In the event of the termination of the Employee’s employment with the Company,
other than due to death or Disability (as defined below), vested Options may be
exercised after termination but in no event later than 90 days after termination
(and in no event later than the expiration of the Options).  In the event of the
Employee’s termination due to his death or Disability, vested Options may be
exercised after termination but in no event later than 180 days after death or
Disability (and in no event later than the expiration of the Options). The terms
set forth in this Section 4(d), and all other terms governing, the Options shall
be set forth in a separate Stock Option Agreement between the Company and the
Employee and in accordance with the EIP.
 
(e)  Administrative Support.  The Company shall furnish the Employee with office
space and administrative support in both New York and Los Angeles as is suitable
to the Employee’s position and adequate for the performance of his duties during
the Term.
 
4A.     Inducement Bonus.
 
(a)  Subject to the conditions set forth in Section 4A(b) below, on or about
November 2, 2015, the Employee will be paid a lump sum payment of $35,000 (the
“Inducement Bonus”). Payment of the Inducement Bonus will be made by the Company
in cash (less necessary withholdings and deductions).  No part of the Inducement
Bonus will be treated as compensation paid to the Employee for purposes of
calculating his entitlement to any retirement or other benefits provided by the
Company.
 

3

--------------------------------------------------------------------------------



 
 
(b)  The Employee shall repay the Inducement Bonus to the Company should
Employee not satisfy the following conditions:
 
(i)  During the Term, (A) the Employee must remain an employee of the Company in
good standing in his current capacity; (B) the Employee must continue to perform
his duties and responsibilities as assigned by the CEO consistent with this
Agreement; and (C) the Employee must not have given notice of termination of his
employment with the Company.
 
(ii)  Without limitation to or waiver of Employee’s rights under Section 19 of
this Agreement, the Employee  has not filed or asserted any claims during the
Term against the Company, its parent, subsidiaries or affiliates.
 
(iii)  Except as provided in Section 4A(c) below, should the Employee’s
employment terminate for any reason prior to the end of the Term, the Employee
will forfeit the Inducement Bonus and shall repay the full amount of the
Inducement Bonus to the Company no later than 10 days following the Employee’s
termination date.
 
(c)  The Employee will not forfeit the Inducement Bonus and shall have no
obligation to repay it to the Company if (A) his employment is terminated by the
Company (other than for Cause, as defined herein), (B) he resigns his employment
for Good Reason (as defined herein) or (C) his employment is terminated upon his
death or Disability (as defined herein).
 
5.  Participation in Benefit Plans.  Employee will be eligible to participate in
all benefit plans and programs that the Company provides to employees of the
Company, most of which, such as the medical plan, are employee contributory
arrangements, all in accordance with the terms and conditions of such benefit
plans and programs as may be modified by the Company or its affiliates, as
applicable, in their sole discretion or as required by law from time to
time.  The Company understands that the Employee will, during the Term, decline
to participate in medical, dental and vision insurance benefits in connection
with the Employee’s commencement of employment with the Company.
 
6.  Vacation.  During the Term, the Employee will be entitled to paid vacation
on a basis that is at least as favorable as that provided to other similarly
situated executives of the Company, but in any case will be entitled to a
minimum of three (3) weeks paid vacation per calendar year.
 
7.  Termination.
 
(a)  The Company shall have the right to terminate this Agreement and the
Employee’s employment prior to the expiration of the Term for Cause (as defined
below). The Employee has the right to resign and terminate this Agreement at any
time without Good Reason (as defined below) upon thirty (30) days’ written
notice, which notice period may be waived at the discretion of the Company. The
Company shall have no obligations to the Employee for any period subsequent to
the effective date of any termination of this Agreement pursuant to this
 

4

--------------------------------------------------------------------------------



 
 
Section 7(a), except any and all obligations provided by applicable law and the
payment of Base Salary (pursuant to Section 4(a)) up to and including the
termination date, bonus earned and approved by the Committee (pursuant to
Section 4(b)), reimbursement of expenses incurred prior to the termination date
(pursuant to Section 4(c)), and benefits accrued prior to the termination date
(pursuant to Section 5).
 
(b)  The Company shall also have the right to terminate this Agreement and the
Employee’s employment prior to the expiration of the Term other than for Cause
upon thirty (30) days’ notice and the Employee has the right to resign and
terminate this Agreement at any time for Good Reason (each such termination
shall not include a termination of employee’s employment with the Company due to
the Employee’s death or Disability (as defined below)). In the event that, prior
to the expiration of the Term, the Company terminates this Agreement and the
Employee’s employment for reason(s) other than Cause hereof (and other than due
to the Employee’s death or Disability) or if the Employee resigns for Good
Reason, the Employee shall be entitled to receive the following:
 
(i)  the amounts payable under Section 7(a);
 
(ii)  the Base Salary for the twelve (12) month period following termination of
employment (the “Severance Period”), subject to Sections 7(f) and 13(d)(iii)
below, to be paid in equal monthly installments, as of the first day of each
month following the date of termination; provided that the first of such
payments shall be made in the month following sixty (60) days after such
termination; provided further that the first of such payments would include any
amounts that would have been payable absent the sixty (60)-day delay in
commencement date, and such payments shall continue for the duration of the Term
or such twelve-month period, as applicable; and
 
(iii)  to the extent that a lease associated with the Employee’s reimbursable
living expenses in New York is in the Employee’s name, then amounts equal to the
cost of terminating such lease, payable within thirty (30) days following the
date of termination; provided that the Company may choose to assume such lease
in satisfaction of this provision; provided further that the Company’s
obligation hereunder is limited to costs associated with a lease that does not
exceed $6,000 per month.
 
Notwithstanding the foregoing, (A) during the Severance Period the Employee
shall have a duty to seek other employment, but shall not be required to accept
any position other than a position (i) as a senior executive officer with the
same general responsibilities that the Employee possessed at the Company at the
time of the Employee's termination from the Company and (ii) with a company
equal or larger in earnings and tangible net worth than the Company at the time
of the Employee's termination, (B) the Employee may, however, accept any
full-time position at any level and at any salary with any entity, profit or
non-profit, and the Employee, by accepting such employment, shall be
conclusively deemed to have fulfilled his duty to seek employment under this
Section 7(b), and (C) the Company shall be entitled to reduce the amounts paid
to the Employee during his employment by another entity by an amount equal to
the amount earned by the Employee from any such employment during such period,
provided, that, such salary reduction shall not apply to the extent the Employee
takes a one-off consulting job.
 

5

--------------------------------------------------------------------------------





 
(c)  If, prior to the expiration of the Term, the Company terminates this
Agreement and the Employee’s employment for any reason other than for Cause (and
other than due to the Employee’s death or Disability), or if the Employee
resigns for Good Reason, in each event within two years after a Change in
Control (as defined in EIP, provided  that such Change in Control is a change in
control event within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, (the “Code”) and the Treasury Regulations issued thereunder
(“Section 409A”)), the Employee shall be entitled to receive the following, in
lieu of the amounts paid under Section 7(b):
 
(i)  the amounts payable under Section 7(a);
 
(ii)  a lump sum payment equal to the sum of his then Base Salary and Target
Bonus amount multiplied by two, subject to Sections 7(f) and 13(d)(iii) below,
payable as soon as practicable following the date on which the termination
occurs, but in no event later than sixty (60) days following the date of such
termination and the Employee will not have the right to designate the taxable
year of the payment; provided however that such payment shall be limited to an
amount which would not, when considered with other compensation payable to the
Employee in connection with a Change in Control, result in an “excess parachute
payment” as that term is defined in Code section 280G, as determined in the sole
good faith discretion of the Company; and
 
(iii)  to the extent that a lease associated with the Employee’s reimbursable
living expenses in New York is in the Employee’s name, then amounts equal to the
cost of terminating such lease, payable within thirty (30) days following the
date of termination; provided that the Company may choose to assume such lease
in satisfaction of this provision; provided further that the Company’s
obligation hereunder is limited to costs associated with a lease that does not
exceed $6,000 per month.
 
(d)  For purposes of this Agreement, “Cause” means any of the following: (i) the
Employee’s conviction of, or plea of nolo contendere to, a felony or other crime
involving moral turpitude, (ii) the Employee’s material breach of a material
provision of this Agreement that is not corrected within thirty (30)  days
following written notice of such breach sent by the Company to the Employee,
(iii) the Employee’s willful misconduct in the performance of his material
duties under this Agreement (iv) the Employee’s performance of his material
duties in a manner that is grossly negligent, and (v) the Employee’s failure to
attempt to fully comply with any lawful directive of the Chief Executive Officer
of the Company which is not corrected within  thirty (30) days following written
notice of such breach sent by the Company to the Employee. Whether or not
“Cause” exists shall be determined solely by the Company in its reasonable, good
faith discretion.
 
(e)  For purposes of this Agreement, “Good Reason” means, without the Employee's
written consent, (i) a material and substantially adverse reduction in title or
job responsibilities compared with title or job responsibilities on the
Effective Date; (ii) any requirement that the Employee relocate to a work
location more than 50 miles from Los Angeles, California; (iii) the failure of
the Company to grant the Subsequent Options within 30 days following the first
anniversary of the Grant Date; or (iv) any material breach of the Agreement
 

6

--------------------------------------------------------------------------------



 
 
by the Company. Notwithstanding the foregoing, Good Reason will be deemed to
exist only in the event that: (x) the Employee gives written notice to the
Company of his claim of Good Reason and the specific grounds for his claim
within ninety (90)  days following the occurrence of the event upon which his
claim rests, (y) the Company fails to cure such breach within thirty (30) days
of receiving such notice (“Cure Period”), and (z) the Employee gives written
notice to the Company to terminate his employment within fifteen (15) days
following the Cure Period.
 
(f)  Notwithstanding any other provision of this Agreement to the contrary, the
Employee shall not be entitled to any payments under Section 7(b) or 7(c), and
the Company shall not be obligated to make such payments, unless (i) the
Employee materially complies with the restrictive covenants in this Agreement;
and (ii) the Employee executes, delivers and does not revoke a commercially
reasonable general release in form and substance acceptable to both the Company
and Employee no later than sixty (60)  days following the effective date of
termination of employment. To the extent the Company makes any such payment to
the Employee prior to the execution and delivery or a permissible revocation of
the release described in clause (ii) and the Employee fails to execute or
deliver the release or otherwise revokes the release, then the Employee will be
obligated to repay to the Company the full amount of any such payment under
Section 7(b) or 7(c), as applicable, theretofore made to the Employee within
ninety (90) days following the termination of the Employee’s employment.
 
8.  Death or Disability.  Notwithstanding anything in Section 7 to the contrary,
upon the death or Disability (as defined below) of the Employee prior to the end
of the Term, this Agreement shall terminate and no further payments shall be
made other than those provided for by law and the payment of Base Salary up to
and including the termination date, bonus earned and approved by the Committee
(pursuant to Section 4(b)), reimbursement of expenses incurred prior to such
termination (pursuant to Section 4(c)), and benefits (pursuant to Section 5)
accrued prior to the date of such death or Disability but not yet paid. For
purposes of this Agreement, “Disability” shall mean any physical or mental
incapacity that is documented by qualified medical experts and that results in
the Employee’s inability to perform his essential material duties and
responsibilities for the Company, with reasonable accommodation, for a period of
ninety (90) days in any consecutive twelve (12) month period, all as determined
in the good faith judgment of the Board.
 
9.  Restrictive Covenants.  The Employee hereby covenants, agrees and
acknowledges as follows:
 
(a)  Confidential Information.  In the course of his employment by the Company,
the Employee will receive and/or be in possession of confidential information of
the Company, the Company, their respective subsidiaries and affiliates and the
predecessors and successors of any of them, including, but not limited to,
information relating to: (i) operational procedures, financial statements or
other financial information, contract proposals, business plans, training and
operations methods and manuals, personnel records, and management systems
policies or procedures; (ii) information pertaining to future plans and
developments; and (iii) other tangible and intangible property that is used in
the operations of the Company but not made public. The information and trade
secrets relating to the business of the Company described in this Section 9(a)
are hereinafter referred to collectively as the “Confidential
 

7

--------------------------------------------------------------------------------



 
 
Information,” provided that the term Confidential Information will not include
any information: (x) that is or becomes generally publicly available (other than
as a result of violation of this Agreement by the Employee or someone under his
control or direction) or (y) that the Employee receives on a non-confidential
basis from a source (other than the Company or its representatives) that is not
known by him to be bound by an obligation of secrecy or confidentiality to the
Company. References in this Section 9 to the “Company” shall include the
Company, its subsidiaries and affiliates and the predecessors and successors of
any of them.
 
(b)  Non-Disclosure.  The Employee agrees that he will not, without the prior
written consent of the Company, during the period of his employment or at any
time thereafter, disclose or make use of any such Confidential Information,
except as may be required by law (and, in such case, he will immediately notify
the Company of such disclosure request) or in the course of his employment
hereunder. The Employee agrees that all tangible materials containing
Confidential Information, whether created by the Employee or others, that comes
into his custody or possession during his employment, will be and are the
exclusive property of the Company.
 
(c)  Return of Confidential Information and Property.  Upon termination of the
Employee’s employment for any reason whatsoever, he will immediately surrender
to the Company all Confidential Information and property of the Company in his
possession, custody or control in whatever form maintained (including, without
limitation, computer discs and other electronic media), including all copies
thereof. The Employee shall be allowed to make and keep a copy of all personal
property and information, including, but not limited to, personal information
contained in his contacts directory, notwithstanding any personal information or
contacts that have been commingled with those of the Company.  Any Confidential
Information that cannot be returned or destroyed shall be kept confidential by
the Employee at all times.
 
(d)  Non-Competition. The Employee agrees that, while employed by the Company
and for one year after the cessation of his employment with the Company for any
reason other than a resignation of employment by the Employee following
expiration of the Term, he will not become employed by or otherwise engage in or
carry on, whether directly or indirectly as a principal, agent, consultant,
partner or otherwise, any business with any person, partnership, business,
corporation, company or other entity (or any affiliate, subsidiary, parent or
division thereof) that is in direct competition with the Company.
 
(e)  Non-Solicitation/No-Hiring.  The Employee agrees that, while employed by
the Company and for one year after the cessation of his employment with the
Company for any reason, he will not (i) solicit or induce or attempt to solicit
or induce any employee, director or consultant to terminate his or her
employment or other engagement with the Company or (ii) employ or retain (or in
any way assist, participate in or arrange for the employment or retention of)
any person who is employed or retained by the Company or any of its parents,
subsidiaries, affiliates and divisions or who was employed or retained by the
Company or any of its parents, subsidiaries, affiliates and divisions both
within the six (6) month period immediately preceding the Employee’s
contemplated employment or retention of such person and on the date the
Employee’s employment with the Company ended.
 

8

--------------------------------------------------------------------------------



 
 
(f)  Injunctive Relief and Other Remedies. The Employee acknowledges that the
foregoing confidentiality, non-competition and non-solicitation/no-hiring
provisions are reasonable and necessary for the protection of the Company and
its parent, subsidiaries, affiliates and divisions, and that they will be
materially and irrevocably damaged if these provisions are not specifically
enforced. Accordingly, the Employee agrees that, in addition to any other relief
or remedies available to the Company and its parent, subsidiaries, affiliates
and divisions, the Company will be entitled to seek an appropriate injunctive or
other equitable remedy for the purposes of restraining the Employee from any
actual or threatened breach of those provisions, and no bond or security will be
required in connection therewith. If any of the foregoing confidentiality,
non-competition and no-solicitation/no-hiring provisions are deemed invalid or
unenforceable, these provisions will be deemed modified and limited to the
extent necessary to make them valid and enforceable.
 
10.     Tax Withholding.  The Company shall withhold from any compensation and
benefits payable under this Agreement all federal, state, local or other taxes
as shall be required pursuant to any law or governmental regulation or ruling.
 
11.  Entire Agreement.  This Agreement contains the entire understanding between
the parties hereto and supersedes any other agreement between the Company or any
predecessor of the Company or any of its affiliates and the Employee regarding
the subject matter hereof.
 
12.  Notices.  All notices that are required or may be given pursuant to the
terms of this Agreement will be in writing and will be sufficient in all
respects if given in writing and (i) delivered personally, (ii) mailed by
certified or registered mail, return receipt requested and postage prepaid, or
(iii) sent via a responsible overnight courier, to the parties at their
respective addresses set forth above, or to such other address or addresses as
either party will have designated in writing to the other party hereto. The date
of the giving of such notices delivered personally or by carrier will be the
date of their delivery and the date of giving of such notices by certified or
registered mail will be the date five days after the posting of the mail.
 
13.  General Provisions.
 
(a)  Nonassignability.  Neither this Agreement nor any right or interest
hereunder shall be assignable by the Employee or his beneficiaries or legal
representatives without the Company's prior written consent; provided, however,
that nothing in this Section 11(a) shall preclude (i) the Employee from
designating a beneficiary to receive any benefit payable hereunder following his
death, or (ii) the executors, administrators, or other legal representatives of
the Employee or his estate from assigning any rights hereunder to the person or
persons entitled thereto.
 
(b)  No Attachment.  Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.
 

9

--------------------------------------------------------------------------------



 
 
(c)  Binding Agreement. This Agreement shall be binding upon, and inure to the
benefit of, the Employee and the Company and their respective permitted
successors and assigns.
 
(d)  Compliance with 409A.
 
(i)  Notwithstanding anything herein to the contrary, it is intended that the
provisions of this Agreement satisfy the provisions of Section 409A and this
Agreement shall be interpreted and administered, as necessary, so that the
payments and benefits set forth herein shall be exempt from or shall comply with
the requirements of Section 409A.
 
(ii)  To the extent that the Company determines that any provision of this
Agreement would cause the Employee to incur any additional tax or interest under
Section 409A, the Company shall be entitled to reform such provision to attempt
to comply with or be exempt from Section 409A. To the extent that any provision
hereof is modified in order to comply with Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the Employee and the
Company without violating the provisions of Section 409A.
 
(iii)  Notwithstanding any provision in this Agreement or elsewhere to the
contrary, if on his termination date the Employee is deemed to be a “specified
employee” within the meaning of Section 409A, any payments or benefits due upon,
or within the six month period following and due to,  a termination of the
Employee’s employment that constitutes a “deferral of compensation” within the
meaning of Code Section 409A and which do not otherwise qualify under the
exemptions under Treas. Reg. Section 1.409A-1, shall be paid or provided to the
Employee in a lump sum on the earlier of (1) the first day following the six
month anniversary of the Employee’s separation from service (as such term is
defined in Section 409A) for any reason other than death, and (2) the date of
the Employee’s death, and any remaining payments and benefits shall be paid or
provided in accordance with the normal payment dates specified for such payment
or benefit.
 
(iv)  Notwithstanding anything in this Agreement or elsewhere to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that constitute “non-qualified deferred compensation” within the
meaning of Section 409A upon or following a termination of the Employee’s
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” and the date of such separation from
service shall be the termination date for purposes of any such payment or
benefits. In no event may the Employee, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement or otherwise which
constitutes a “deferral of compensation” within the meaning of Section 409A.
 
(v)  All expenses or other reimbursements paid pursuant to this Agreement or
other policy or program of the Company that are taxable income to the Employee
shall in no event be paid later than the end of the calendar year next following
the calendar year
 

10

--------------------------------------------------------------------------------



 
 
in which the Employee incurs such expense or pays such related tax. With regard
to any provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, and (iii) such payments shall be made on or
before the last day of the Employee’s taxable year following the taxable year in
which the expense was incurred. 
 
(vi)  Nothing contained in this Agreement or any other agreement between the
Employee and the Company or any policy, plan, program or arrangement of the
Company shall constitute any representation or warranty by the Company regarding
compliance with Section 409A.
 
14.  Modification and Waiver.
 
(a)  Amendment of Agreement.  This Agreement may not be modified or amended
except by an instrument in writing signed by the parties hereto.
 
(b)  Waiver.  No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.
 
15.  Severability.  If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not held so invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect.
 
16.  Headings.  The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
17.  Governing Law.  This Agreement has been executed and delivered in the State
of New York, and its validity, interpretation, performance, and enforcement
shall be governed by the laws of said State other than the conflict of law
provisions of such laws.
 
18.  Survival of Provisions.  Neither the termination of this Agreement, nor of
the Employee's employment hereunder, will terminate or affect in any manner any
provision of this
 
 
11

--------------------------------------------------------------------------------


 
Agreement that is intended by its terms to survive such termination, including
without limitation, the provisions of Section 3 and Section 9 hereof.
 
19.  Indemnification.  The Company shall indemnify the Employee in the event the
Employee is a party, or is threatened to be made a party, to any threatened,
pending or contemplated action, suit, or proceeding (other than an action by or
in the right of the Company) by reason of the fact that the Employee is an
officer or director of the Company against expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by the Employee in connection with such action, suit, or proceeding if the
Employee acted in good faith and in a manner the Employee reasonably believed to
be in or not opposed to the best interests of the Company and, with respect to
any criminal action or proceeding, had no reasonable cause to believe the
Employee’s conduct was unlawful.
 


 
[Signature Page Follows]
 



12

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has signed this Agreement,
all as of the day and year first above written.
 

   
CINEDIGM CORP.
             
 
 By:
/s/ Chris McGurk                                                  
         
Name:  Chris McGurk
   
Title:  Chairman & CEO
               
Employee
               
/s/ Jeffrey S. Edell                                                  
         
Jeffrey S. Edell


13

--------------------------------------------------------------------------------



Schedule A
 


 
Outside Activities
 
 


 

●  Mindbright Productions, LLC     ●  18Love Music, LLC     ●  Edell
Productions, LLC     ●  Edell Film Fund I, LLC     ●  Emergent Apps, LLC     ●
 Florida State University’s College of Motion Picture Arts

 
14